Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-7 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/JP2019/022884 filed on June 10, 2019.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al, U.S. Patent Publication No. 20190073109.
Consider claim 1, Zhang teaches a terminal apparatus comprising: a first determiner configured to determine whether a specific object with a two- dimensional manipulation plane has appeared inside a viewing frame of a virtual space provided to a user (see Zhang figure 4, element 40 and paragraph 0033-0036 where desktop window is displayed); 



a display controller configured to, in a case in which it is determined that the specific object overlaps the specific point, control a display device to display in the viewing frame a two- dimensional pointer movable relative to the two-dimensional manipulation plane (see Zhang figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 5, 214 and paragraph 0041 where compositing window manager may perform hit testing to determine that the pointer is located within the desktop window 40. Accordingly, the two-dimensional pointer 214 may be displayed at this location), and 

in a case in which it is determined that the specific object does not appear inside the viewing frame, control the display device to display in the viewing frame a three-dimensional pointer that moves within the virtual space three dimensionally (see Zhang figure 3, elements 210 and paragraph 0030 where HMD device 20 may display a three-dimensional pointer 210).

Consider claim 3, Zhang teaches all the limitations of claim 1 and further teaches further comprising an image capture device configured to capture an image of a manipulating body manipulated by the user (see Zhang paragraph 0083 where NUI (natural user input) components including depth camera for gesture recognition and head/eye tracker sensors are disclosed), 

wherein the display controller is configured to move the three-dimensional pointer three dimensionally within the viewing frame in accordance with movement of the manipulating body captured by the image capture device (see Zhang paragraph 0030 where three-dimensional pointer 210 may be controlled by other user input modalities, such as gaze detection using a targeting ray and/or gesture detection).

Consider claim 4, Zhang teaches all the limitations of claim 2 and further teaches wherein the display controller is configured to display the three-dimensional pointer in a case in which it is determined that the specific object has appeared inside the viewing frame and in which the specific object does not overlap the specific point (see Zhang figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 6, 210 and paragraph 0041 where when the location of the two-dimensional pointer crosses the boundary area of the desktop window 40 into the surrounding three-dimensional environment 56, the two-

Consider claim 5, Zhang teaches all the limitations of claim 1 and further teaches wherein a manipulation area with which a command is associated is arranged in a part or in an entire portion of the specific object (see Zhang figure 5, element 208 arranged in a portion of element 40), 

the terminal apparatus further comprising an operation controller configured to execute the command associated with the manipulation area in a case in which the manipulation area is specified by the two-dimensional pointer (see Zhang figure 8-9 and paragraphs 0046-0047 where a user selection of the application window may be received. For example, the user 36 may press and hold a button on the mouse 204 to select the second application window 208. With reference now to FIG. 9, the user 36 may move the second application window 208 outside the boundary of the desktop window 40 via interaction with the mouse 204. In response to determining that the user moves the second application window 208 outside the boundary, view management of the second application window may be transitioned from the operating system shell 46 to the three-dimensional (holographic) shell 60 corresponding to the three-dimensional environment 56.).

Consider claim 6, Zhang teaches a method for controlling a terminal apparatus, the method comprising: determining whether a specific object with a two-

in a case in which it is determined that the specific object has appeared inside the viewing frame, determining whether the specific object overlaps a specific point inside the viewing frame (see Zhang figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 5, 214 and paragraph 0041 where compositing window manager may perform hit testing to determine that the pointer is located within the desktop window 40. Accordingly, the two-dimensional pointer 214 may be displayed at this location); 

in a case in which it is determined that the specific object overlaps the specific point, displaying in the viewing frame a two-dimensional pointer movable relative to the two- dimensional manipulation plane (see Zhang figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 5, 214 and paragraph 0041 where compositing window manager may perform hit testing to determine that the pointer is located within the desktop window 40. Accordingly, the two-dimensional pointer 214 may be displayed at this location); and 

in a case in which it is determined that the specific object does not appear inside the viewing frame, displaying in the viewing frame a three-dimensional pointer that moves within the virtual space three dimensionally (see Zhang figure 3, 

Consider claim 7, Zhang teaches all the limitations of claim 2 and further teaches further comprising an image capture device configured to capture an image of a manipulating body manipulated by the user (see Zhang paragraph 0083 where NUI (natural user input) components including depth camera for gesture recognition and head/eye tracker sensors are disclosed), 

wherein the display controller is configured to move the three-dimensional pointer three dimensionally within the viewing frame in accordance with movement of the manipulating body captured by the image capture device (see Zhang paragraph 0030 where three-dimensional pointer 210 may be controlled by other user input modalities, such as gaze detection using a targeting ray and/or gesture detection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al, U.S. Patent Publication No. 20190073109 in view of Lee et al, U.S. Patent Publication No. 20190079599.

Consider claim 2, Zhang teaches all the limitations of claim 1 and further teaches wherein the display controller is configured to move the two-dimensional pointer on the two-dimensional manipulation plane (see Zhang figure 8-9 and paragraphs 0046-0047 where a user selection of the application window may be received. For example, the user 36 may press and hold a button on the mouse 204 to select the second application window 208. And figures 4-6, elements 210, 214 and paragraphs 0033-0045 specifically for example figure 5, 214 and paragraph 0041 where compositing window manager may perform hit testing to determine that the pointer is located within the desktop window 40. Accordingly, the two-dimensional pointer 214 may be displayed at this location).

 Zhang does not appear to explicitly disclose move the two-dimensional pointer based on posture information of the terminal apparatus.  In a related field of endeavor, controlling a pointer in virtual reality, Lee teaches a HMD device that displays a pointer icon at coordinates in a user’s field of view are corresponding to a position at which the HMD device points (see Zhang figure 12 and paragraph 0182-0183).  One of ordinary skill in the art would have been motivated to have displayed a cursor at coordinates in a user’s field of view corresponding to a position at which an HMD device points so as to provide a visible indication of a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Osaka et al, U.S. Patent Publication No. 6023277 (display control), Tsukahara et al, U.S. Patent Publication No. 20130027299 (information processing), Clements, U.S. Patent No. 10802582 (eye tracker for eye gaze to input displayed input icons).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Dorothy Harris/Primary Examiner, Art Unit 2625